Citation Nr: 1329416	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating for anxiety 
disorder, not otherwise specified, depressive disorder, not 
otherwise specified, and alcohol dependence (claimed as 
posttraumatic stress disorder (PTSD)) (hereinafter "acquired 
psychiatric disorder, other than PTSD") in excess of 10 
percent.

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1990 to 
March 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2011 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board has not only reviewed the Veteran's physical 
claims file, but also his file on the "Virtual VA" system to 
insure a total review of the evidence. 

The Veteran has initially claimed service connection for 
PTSD.  In the Notice of disagreement, the Veteran indicated 
he was seeking an increased rating and also indicated that 
he wanted service connection for PTSD.  The Statement of the 
Case addressed why service connection for PTSD was not 
granted.  In the substantive appeal, the Veteran indicated 
that he was seeking service connection for PTSD in addition 
to the increased rating.  Therefore, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Board concludes that 
the issue of entitlement to service connection for PTSD is 
in appellate status.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service-connected acquired psychiatric 
disorder, other than PTSD, has been manifested by complaints 
of nightmares, mild sleep impairment, irritability and some 
social isolation.

2.  The Veteran's symptoms are indicative of no greater 
occupational and social impairment than as due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for an acquired psychiatric disorder, other than PTSD, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9413 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties 

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to 
satisfy VA's duties to the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.159 (2012).

Because the matter at issue in this case concerns an appeal 
of an initial rating, VA's notice obligations under the VCAA 
were fully satisfied once service connection was granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) 
(holding that once a decision awarding service connection 
and assigning a disability rating and an effective date has 
been made, the section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated).  The record in this case 
does not show, nor does the Veteran or his representative 
contend, that any notification deficiencies have resulted in 
prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(holding that the claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements such as the disability rating and 
effective date).

VA satisfied its duty to assist the Veteran in the 
development of his claim.  First, VA satisfied its duty to 
seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information 
and evidence that have been associated with the claims file 
include the Veteran's VA treatment records and lay 
statements.  Additionally, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence, such as private treatment records, that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Thus, the Board concludes that VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claim. 

Second, VA satisfied its duty to obtain a medical opinion 
when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  However, unless the claimant 
challenges the adequacy of the examination or opinion, the 
Board may assume that the examination report and opinion are 
adequate and need not affirmatively establish the adequacy 
of the examination report or the competence of the examiner.  
Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 
2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 
(Fed. Cir. 2009) (holding that the Board is entitled to 
assume the competency of a VA examiner unless the competence 
is challenged).  Indeed, even when the adequacy is 
challenged, the Board may assume the competency of any VA 
medical examiner, including even nurse practitioners, as 
long as, under 38 C.F.R. § 3.159(a)(1), the examiner is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  See Cox 
v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran was provided with a VA contract psychological 
examination (the report of which has been associated with 
the claims file) in December 2010.  In March 2011, the 
Veteran filed a Notice of Disagreement challenging the 
adequacy of the examination alleging that the VA examiner 
lacked experience regarding combat PTSD and did not evaluate 
him under the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) PTSD diagnostic criteria.  Additionally, 
in his April 2012 Substantive Appeal, the Veteran stated the 
VA examiner did not specifically mention several statements 
he had made.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a claimant challenging the expertise 
of a VA physician must "set forth the specific reasons . . . 
that the expert is not qualified to give an opinion."  
Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  
That has not happened in this case.  While the Veteran, in 
his March 2011 Notice of Disagreement, did challenge the 
expertise of the VA examiner, it was with regards to his 
claim for service connection for PTSD, which has been 
remanded below, and not with respect to competency regarding 
other psychiatric disorders.  Additionally, while the 
Veteran, in his Substantive Appeal, disagreed with the VA 
examiner's findings from the VA examination, he again did 
not allege the examiner was incompetent with respect to 
evaluating psychiatric disorders other than PTSD.  Since the 
Veteran has not provided a specific argument or evidence 
concerning the professional competence of the VA examiner, 
the examiner is presumed competent.  See Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).

As such, the Board finds the VA examination was thorough and 
adequate.  The VA examiner personally interviewed and 
examined the Veteran, fully reviewed all medical evidence of 
record, specifically addressed the symptoms listed in the 
relevant criteria in the potentially applicable diagnostic 
codes, and provided a clear rationale for his stated 
opinions that is consistent with their findings and the 
evidence of record. 

The Veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined. 

As VA satisfied its duties to notify and assist the Veteran, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
Veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R., 
Part 4 (2012).  Each disability must be viewed in relation 
to its history and the limitation of activity imposed by the 
disabling condition should be emphasized.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern, including the appropriateness of staged 
ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, 
as here, the question for consideration is propriety of the 
initial evaluations assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of staged ratings, 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms 
that would warrant different ratings, is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In June 2010, the Veteran filed his initial claim for VA 
compensation, seeking, among other things, service 
connection for PTSD.  In January 2011, the service 
connection was granted for anxiety disorder, not otherwise 
specified, depressive disorder, not otherwise specified, and 
alcohol dependence (claimed as posttraumatic stress disorder 
(PTSD) and assigned a 10 percent disability rating under DC 
9413.  

Under the formula, a 10 percent rating is assigned when a 
mental illness causes occupational and social impairment due 
to mild and transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during 
significant stress or with symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent rating is assigned when a mental illness causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when a mental illness causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.

A 70 percent rating is assigned when a mental illness causes 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned when a mental illness 
causes total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names 
of closes relatives, own occupation, or own name.  Id.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the weight of the lay and medical 
evidence reflects that the Veteran's psychiatric symptoms 
have more nearly approximated the criteria for the initial 
10 percent rating assigned for the entire rating period.

In connection with his claim, the Veteran underwent a VA 
contract psychological examination in December 2010.  The 
examination report noted the Veteran's military and post-
service occupational history.  The Veteran was appropriately 
dressed and groomed.  The Veteran reported feelings of 
dissatisfaction and some distress and that his spouse 
complains of his irritability.  He indicated fear of 
potential exposure to chemical or biological weapons, 
experiencing nightmares two to three times a week, and 
aversion to certain smells.  The examination report noted he 
was bothered by occasional intrusive thoughts, but lacked 
suicidal or homicidal ideation.  He reported getting along 
well with his spouse and business customers as well as 
having a circle of friends he socializes with well.  He 
stated he enjoys riding horses and going to sporting events 
for his children.  The examiner found no evidence of 
hallucinations or delusional themes.  The examination report 
noted that the Veteran does not use any psychotropic 
medication and has never sought out any psychological or 
psychiatric treatment.

The examiner indicated the Veteran was alert, cooperative, 
interacted well and maintained good eye contact; however 
there was an undercurrent of depression and dissatisfaction.  
The examination report noted the Veteran had no difficulty 
maintaining speech topics, his thought process was clear and 
linear, and there was no racing, confusion, or looseness 
evident.  His general reasoning, insight, and judgment were 
intact and he was correctly oriented to time, place, person, 
and situation.  The examiner observed the Veteran's remote, 
intermediate, and immediate recall were good.  The examiner 
noted the Veteran described minor symptoms of avoidance and 
hyperarousal with some sleep difficulty.  However, examiner 
further indicated that the Veteran does not really avoid 
people or places and does not experience problems with 
concentration. 

The VA contract examiner diagnosed the Veteran with anxiety 
disorder, NOS, depressive disorder, NOS, and alcohol 
dependence and assigned him a current Global Assessment of 
Functioning (GAF) scale score of 65.  The examiner noted the 
Veteran's symptoms of anxiety include occasional panicky 
feelings, avoidance, preoccupation with fears of chemical or 
biological exposure, and some fears of potential terrorist 
activity.  The examiner also found symptoms of some 
irritability, sleep disturbance, and nightmares.  The 
examiner opined that the Veteran's depression and anxiety 
are transient or mild and manifested by needing some time to 
get away when feeling stressed, diminished energy level 
related to sleep difficulty, occasional intrusive thoughts, 
and occasional avoidance.  

In his March 2011 Notice of Disagreement, the Veteran 
reported that his occasional alcohol use was to "self-
medicate" the traumatic experiences of combat as well as to 
help him sleep, repress memories, isolate, and limit social 
interactions.  In his April 2012 Substantive Appeal, the 
Veteran reported experiencing "bad days" from his anxiety or 
depression where he would either leave or not come into 
work.  He indicated that after having a "bad day" he is 
depressed for the following two days during which he avoids 
people, has poor concentration, and cannot remember the 
names of new people.  He also stated he had trouble 
sleeping, irritability, adverse reactions to certain smells 
or loud noises, including "panic feeling[s]" and nightmares.

May 2012 VA treatment records note the Veteran reported 
having some nightmares and a lack of suicidal ideation, 
supported by a negative suicide screen.  The records note 
the Veteran's speech, gait and affect were normal.  During 
an associated depression screening, the Veteran reported 
feeling down, depressed or hopeless for several days and 
that he had little interest or pleasure in doing things more 
than half those days.  However, June 2012 and August 2012 VA 
treatment records note the Veteran stating that he has not 
felt down, depressed or hopeless nor had he had thoughts of 
self-harm or suicidal ideation during the two weeks prior to 
each respective treatment.

The weight of the lay and medical evidence of record 
reflects the Veteran's psychiatric disorders have been 
characterized primarily by complaints of nightmares, mild 
sleep impairment, irritability, some social isolation, and 
preoccupation with fears of chemical or biological weapons.  
The evidence indicates the Veteran maintains a good 
relationship with his spouse and family and is able to 
socialize with friends and business customers.  He is also 
currently self-employed in real estate sales, though his 
symptoms do manifest by needing to leave work early or be 
absent from work when feeling stressed.  These symptoms are 
reflective of occupational and social impairment due to mild 
and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks, the level of 
impairment contemplated in the currently assigned 10 percent 
disability rating. 

The weight of the lay and medical evidence demonstrates that 
Veteran's service-connected psychiatric disorder has not met 
the criteria for at least the next higher, 30 percent, 
disability rating.  As noted above, the 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to certain 
symptoms.  38 C.F.R. § 4.130.  The Federal Circuit has held 
that 38 C.F.R. § 4.130 requires "not only the presence of 
certain symptoms but also that those symptoms have caused 
occupational and social impairment in most of the referenced 
areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 
(Fed. Cir. 2013).  The Board is required to consider the 
"frequency, severity, and duration" of the Veteran's 
psychiatric symptoms when determining his disability level.  
38 C.F.R. § 4.126.

There is no indication in the December 2010 VA examination 
report that the Veteran had symptoms of suspiciousness.  The 
examination report noted the Veteran had good remote, 
intermediate and immediate recall, with no indication of any 
mild memory loss.  While the report does document symptoms 
of sleep impairment due to nightmares, there is no 
indication that it is more than mild.  The VA examiner noted 
the Veteran had "occasional panicky feelings," but did not 
find that the Veteran experienced panic attacks.  Anxiety 
and depressed mood were also noted in the examination 
report, but found these symptoms were transient or mild.  
Additionally, while the May 2012 VA treatment records note 
the veteran reported feeling depressed, June 2012 and August 
2012 VA treatment records note that the Veteran denied 
experiencing depression during the two weeks prior to each 
respective treatment.

The Board also points out the GAF scale score of 65, as 
assigned by the VA examiner during the December 2010 VA 
contract examination.  According to the DSM-IV, one tool for 
evaluating the Veteran's level of occupational and social 
impairment is the GAF scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The GAF scale ranges 
between zero and 100 percent with higher scores correspond 
to better functioning of the individual.  However, this 
score is not outcome determinative; rather, it is one tool 
to be considered in determining the appropriate psychiatric 
rating.  

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Accordingly, here, 
the assigned GAF score of 65 is consistent with the mild 
symptomatology contemplated by the initial 10 percent rating 
assigned.

In this decision, the Board has also considered, in addition 
to the medical evidence, the Veteran's lay statements 
regarding his psychiatric symptoms.  The Veteran is 
competent to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing nightmares.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board 
recognizes the Veteran's complaints of experiencing "bad 
days" from his anxiety or depression, his trouble sleeping, 
and his occasional avoidance of other people.  However, the 
goal of a psychiatric rating is to take into account the 
entire spectrum of symptoms, and to evaluate how that set of 
symptoms impacts the Veteran's overall functioning and the 
weight of the lay and medical evidence does not support a 
rating in excess of 10 percent.  

Under the circumstances of this case, the Board finds that, 
since the effective date of the grant of service connection, 
the Veteran's acquired psychiatric disorder, other than 
PTSD, symptomatology has more nearly approximated the 
criteria for the 10 percent rather than 30 percent 
disability rating.  See 38 C.F.R. § 4.7 (2006).  As the 
criteria for the next higher, 30 percent rating has not been 
met, it follows that the criteria for an even higher rating 
(50, 70 or 100 percent) likewise have not been met.  
Therefore, a schedular rating in excess of 10 percent is 
denied.

The Board has also considered whether referral for 
consideration of an extraschedular rating is warranted, 
noting that if an exceptional case arises where rating based 
on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"); see Thun v. Peake, 22 Vet. 
App. 111 (2008).

Turning to the first step of the extraschedular analysis, 
the Board finds that the symptomatology and impairment 
caused by the Veteran's psychiatric disorder is specifically 
contemplated by the schedular rating criteria, and no 
referral for extraschedular consideration is required.  As 
discussed above, the Veteran has a number of psychiatric 
symptoms such complaints of nightmares resulting in sleep 
impairment, irritability, and some social isolation.  These 
symptoms are part of or similar to symptoms listed under the 
schedular rating criteria and are provided for in the rating 
that is assigned.  Additionally, the schedular rating 
specifically contemplates the impact of all the Veteran's 
psychiatric related symptoms on his occupational impairment.  
As such, the fact that the Veteran has some problems at work 
is contemplated by the schedular rating that is assigned.  
Therefore, referral for extraschedular consideration is not 
warranted in this case.  

Finally, the Board has considered whether an inferred claim 
for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 
447 (2009) has been raised.  In this case, however, the 
record on appeal contains no indication that the Veteran is 
unemployable as a result of his service-connected acquired 
psychiatric disorder, other than PTSD, and he has not 
contended otherwise.  Rather, the record shows that he is 
employed and he has not alleged that he is, or was at any 
time, unemployable on account of his psychiatric disorders.  
Thus, the Board finds that Rice is inapplicable and an 
inferred claim for TDIU has not been raised.

For the reasons and bases discussed above, the Board finds 
the weight of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the Veteran's 
service-connected acquired psychiatric disorder, other than 
PTSD.  Assignment of staged ratings has been considered, but 
found not to be applicable in this case.  In reaching this 
conclusion, the Board considered the applicability of the 
benefit of the doubt doctrine.  However, that doctrine is 
not applicable in the instant appeal as the weight of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 
38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 10 percent for the 
Veteran's service-connected anxiety disorder, not otherwise 
specified, depressive disorder, not otherwise specified, and 
alcohol dependence is denied.


REMAND

The Veteran contends that he has developed PTSD as a result 
of events during active service, submitting a claim for VA 
compensation benefits in June 2010.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Additionally, 
the current version of § 3.304(f)(3) states that when the 
claimed in-service stressor is related to the veteran's 
"fear of hostile military or terrorist activity," the 
following shall be demonstrated to establish service 
connection for PTSD: (1) the claimed stressor is consistent 
with the places, types and circumstances of the veteran's 
service; (2) a VA psychiatrist or psychologist, or contract 
equivalent, confirms the claimed stressor is adequate to 
support a diagnosis of PTSD; and (3) the veteran's symptoms 
are related to the claimed stressor.

The Veteran underwent a VA examination in December 2010 at 
which the examiner found he did not meet the DSM-IV criteria 
for PTSD as he had not been exposed to an imminent stressor.  
In January 2011, the RO granted service connection for 
anxiety disorder, NOS, depressive disorder, NOS, and alcohol 
dependence and assigned an initial rating of 10 percent.  
The RO conceded the presence of combat stressors because the 
Veteran received the Combat Action Ribbon, but did not grant 
service connection for PTSD, based on the fact that he had 
been found not to meet the criteria for PTSD.  

However, a May 2012 VA treatment record notes the Veteran 
had a positive PTSD screen.  This positive PTSD screen came 
approximately 17 months after the December 2010 VA 
examination.  Therefore, the Board finds it necessary to 
remand this case in order to obtain an accurate assessment 
of whether the Veteran has a current diagnosis of PTSD and, 
if so, whether there is a link, established by medical 
evidence, between any current symptomatology and any in-
service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD 
examination.  The claims folder should be 
made available to the examiner.  The 
Veteran's reports of exposure to any 
reported stressor that may involve combat 
with the enemy must be considered 
credible.  After the completion of the 
examination and review of the record, the 
examiner, with complete supportive 
rationales, should address the following:

a)  Identify all current psychiatric 
diagnoses, to include PTSD.  The examiner 
should specifically comment on whether the 
Veteran has a diagnosis of PTSD consistent 
with the criteria for a diagnosis under 
the DSM-IV.

b)  If the examiner concludes that the 
Veteran has a current diagnosis of PTSD, 
he/she should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that the 
Veteran's PTSD is the result of any 
claimed in-service stressor event. 

In so doing, the examiner should determine 
whether the claimed stressor is related to 
the Veteran's fear of hostile military or 
terrorist activity.  Thereafter, the 
examiner should confirm whether the 
claimed stressor(s) is/are adequate to 
support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to the 
claimed stressor.  If a diagnosis of PTSD 
is deemed appropriate, the clinician must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's claimed 
stressor(s).

2.  Then, readjudicate the issue of 
service connection for PTSD.  If the claim 
remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case which includes 
discussion of the applicable laws and 
regulations regarding service connection 
for PTSD and allow an appropriate time for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


